Citation Nr: 1546339	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-16 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with history of alcohol abuse.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for disability exhibited by balance problems and vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, Virginia.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and Veteran's Benefits Management System (VBMS) electronic file systems, to ensure a total review of the evidence.

The appeals of entitlement to service connection for bilateral hearing loss and asbestosis are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issue of service connection for tinnitus has been raised by the record in an October 2014 Informal Hearing Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  PTSD has been manifested by symptoms that have resulted in occasional decrease in work efficiency and intermittent periods of inability to perform, but has not resulted in reduced reliability and productivity.

2.  The evidence of record does not show that the Veteran has disability exhibited by balance problems/vertigo.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The Veteran does not have disability exhibited by balance problems/vertigo that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied through a notice letter dated in November 2012, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records (STRs), VA treatment records, private treatment records, correspondence from the Veteran's attorney, buddy statements submitted by his wife, daughter and friend, and the Veteran's lay statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided a VA examination in January 2013 regarding his increased rating claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the examination is adequate for the purpose of evaluating the claim as the examiner reviewed the Veteran's pertinent medical history, considered his self-reported history, and provided medical opinion evidence sufficient to rate the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not been provided an examination regarding the service connection for disability exhibited by balance problems/vertigo.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Here, there is no true indication that any incident occurred in service or that the Veteran has an underlying disability exhibited by balance problems/vertigo.  Therefore, an examination is unnecessary.   

II.  Analysis

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Increased Rating for PTSD

PTSD has been rated under DC 9411, which is part of the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

PTSD was assigned a 30 percent evaluation from December 30, 2011, pursuant Diagnostic Code 9411.  Because this is an appeal from the award of an initial rating, consideration will be given to whether a higher rating is warranted at any point since the award of service connection, which award was made effective December 30, 2011.

The Veteran's global assessment of functioning (GAF) score has ranged from 50 to 60.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014)).  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally, functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  A GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  Included in this definition is that a person is unable to keep a job.  A GAF score of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score by itself is not determinative of the rating to be assigned.

The Veteran asserts that his PTSD symptoms include nightmares, panic attacks, anxiety, depression, avoidance of large crowds, unprovoked irritability, difficulty with his thinking and judgment, and the inability to establish and maintain effective relationships.  See October 2013 Notice of Disagreement (NOD); April 2014 VA Form 9; January 2013 VA PTSD examination; see also May 2011 statements form Veteran's wife; February 2011 statement from Veteran's friend.

A February 2012 VA treatment record shows the Veteran was referred to the suicide prevention coordinator in response to a call he made to the VA National Suicide Prevention Hotline.  The Veteran denied suicidal ideation, and reported that he needed someone to talk to.  He explained that during the past year he noticed increased anxiety in public and when going out to restaurants.  He had been afraid to attend appointments and feels that he is "afraid of people."  He stated that if he goes out he starts shaking.  He explained that due to such symptoms he is unable to go out and enjoy dinner with his wife.  The Veteran reported that he is prescribed medication and he endorsed symptoms to include difficulty sleeping and depression.  He denied homicidal ideation and auditory and visual hallucinations.  See Clarksburg VA Medical Center Treatment Records in Virtual VA.

The Veteran presented for a follow-up evaluation in February 2012.  He denied any history of suicidal attempts or homicidal thoughts.  He also denied memory problems and reported that he was able to take care of himself, to include taking medications, household chores, and shopping.  The Veteran also reported that he had lost interest in doing the things he once loved.  Specifically, he no longer enjoys fishing four to five times weekly, having gone only three times that year.  He is able to meet with friends at local restaurants, and play pool on occasion.  He stated that he finds his friends to be very safe since most of them are Vietnam Veterans. The clinician assigned a GAF score of 50.  Id.

VA treatment records show that the Veteran attended individual therapy from February 2012 through January 2013.  During a February 2012 therapy session, the Veteran endorsed symptoms of low energy and interest, poor concentration, feelings of worthlessness, guilt, and anxiety.  He denied having nightmares, homicidal ideation, and suicidal ideation, reporting occasional fleeting suicidal ideation but did not dwell on the thoughts.  The therapist's report notes the Veteran is hypervigilant and avoids anyone including the mailmen or any expected visitors.  Upon examination, the Veteran's appearance was noted as well kempt, and his attitude was pleasant and cooperative.  His judgment and insight were good, and cognitive functioning was alert and well oriented.  The clinician assigned a GAF score of 50.

An April 2012 VA therapy note shows the Veteran endorsed symptoms to include difficulty sleeping, anxiety around others, and mild periods of depression.  He denied suicidal and homicidal ideation.  He reported that he used to visit the Vet Center but stopped going years ago.  He also reported that he was employed as a conductor for 36 years and retired at the age of 60.  The Veteran is married reporting that his wife currently stays nearby in an apartment building that they own.  They see each other often and get along well.  He agreed that their living arrangements were practical and worked for them.  The Veteran stated that his daughter also resided in the apartment building.  The clinician assigned a GAF score of 60.

In a subsequent April 2012 therapy session the Veteran reported that his mood and interest improved, energy was good, and his concentration remained poor.  He stated that he played cards with friends recently, which he had not done for a while.  He endorsed difficulty sleeping and nightmares.  He continued to be hypervigilant and avoided "leaving his town."  He denied suicidal and homicidal ideation and also reported that he was starting to feel hopeful.  Upon examination, the Veteran's appearance was noted as well kempt, and his attitude was pleasant and cooperative.  His judgment and insight were good, and cognitive functioning was alert and well oriented.  The clinician assigned a GAF score of 60.  Id.

VA therapy sessions from July 2012 through November 2012 show the Veteran endorsed symptoms to include anxiety, moderate depression, ...He reported engaging in activities with friends such as playing cards weekly, playing pool during the day, and video games against others on a TV game channel.  He reported that he and his wife did not do much together, although he was interested in doing so.  The therapist's reports note the Veteran was well kempt, alert, and fully oriented.  Thought processes were organized, judgment and insight were good, and his speech was noted as clear and relevant.  He denied suicidal and homicidal ideation.  The Veteran was noted to have participated in relaxed communication and was also observed smiling through therapy sessions.  The clinician assigned a GAF score of 60.  Id.

A January 2013 therapy note shows the Veteran reported symptoms of avoidance, anxiety, and depression.  The psychiatrist assigned a GAF score of 60.  See Clarksburg VA Medical Center Treatment Records in Virtual VA.

On VA mental disorder examination, in January 2013, the examiner opined that there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner's report reflects that the Veteran presented with depressed mood and anxiety.  Recurrent dreams of the traumatic event, impaired impulse control avoidance, hypervigilance, difficulty sleeping, and mild memory loss, difficulty in establishing and maintaining effective work and social relationships were also noted.  He discussed an incident when he received mail order products that were defective, which he destroyed with a hammer.  The Veteran reported that he has been married for 43 years and had one daughter.  He described having a good relationship with his family.  He reported that he currently was prescribed psychological medication and that he maintained appointments approximately every two months with VA psychologist.  The examiner's report reflects no evidence of hallucinations or delusions, impaired thinking, impaired judgment or the inability to perform activities of daily living.  There were no symptoms of suicidal ideation, obsessional rituals which interfere with routine activity, or panic attacks that occur weekly or less often.  A GAF score of 60 was assigned.

The Board has considered whether the evidence supports a rating greater than 30 percent during the appeal period, but finds that it does not.  The Veteran's main symptoms during this period were sleep impairment, nightmares, anxiety, difficulty concentrating, and irritability.  The Board notes the Veteran maintained steady employment as a conductor for 36 years.  See April 2012 VA Therapy Note.  He is able to function on a daily basis, to include managing his own finances, taking medications, completing household chores, and shopping.  See April 2012 VA Therapy Note.  With exception of the January 2013 VA examination, no significant memory impairments have been demonstrated.  See VA treatment records from February 2012 through January 2013.  During therapy sessions, the clinician indicated that the Veteran was fully oriented and demonstrated insight and judgment, as well as clear thought and communication.  Review of VA treatment records show no evidence that the Veteran's depression impaired his performance of routine activities, his ability to function independently, or his ability to control her impulses.  Nor did he exhibit spatial disorientation that interfered with routine activities.  Additionally, he reported socializing and getting out more, to include taking playing pool, cards, and video games with others, which reflect that the Veteran used coping skills and relaxation strategies learned in therapy to help his symptoms.  

Of record are statements from the Veteran's wife, daughter, and friend.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The statements reinforce descriptions of the Veteran's anger and irritability.  His wife noted that his mood swings were somewhat improved, though not cured, by medication.  His daughter recalled the Veteran's long history of impatience and social difficulties, and the friend noted the Veteran's problems in groups of people and abusing alcohol.  The lay statements, including those of the Veteran, are not significantly different from findings in the medical evidence of record and do not by themselves or in combination with other evidence warrant an increase in the current evaluation.  

The  GAF scores reflect moderate to serious symptoms.  However, the GAF scores of 50 are not accompanied by findings of symptoms of significant severity or frequency to warrant a higher rating.  The more recent GAF scores of 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning and are more reflective of presenting symptoms.  These GAF scores and more importantly the findings accompanying the scores, support the assignment of a 30 percent evaluation, which is warranted for occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  The exhibited symptoms do not support the assignment of an increased evaluation as a 50 percent evaluation, which requires difficulty in establishing and maintaining effective work and social relationships, or a 70 percent evaluation, which requires occupational and social impairment with deficiencies in most areas.

The Veteran acted appropriately during the January 2013 VA examination and therapy sessions.  There is also no evidence of gross impairment in thought processes, an inability to perform activities of daily living, or disorientation.  Difficulty with concentration was reported during mental health visits; however, the observations noted by the VA therapist found no objective evidence of concentration difficulties, suicidal ideation, obsessional rituals, panic attacks or neglect of personal appearance and hygiene.  

The evidence establishes that the Veteran has maintained relationships with his wife, daughter, and friends despite any symptoms demonstrated from depression.  Additionally, the January 2013 VA examiners found that the Veteran was able to manage his finances and summarized the Veteran's level of impairment as being such that he has had no decrease in work efficiency and intermittent periods of inability to perform occupational tasks, generally functioning satisfactorily.  This level of functioning matches the criteria for a 30 percent rating.  Thus, the evidence does not demonstrate that the Veteran experiences deficiencies in most areas as is required for a rating higher than 30 percent.

Consideration has also been given to whether the schedular evaluation is inadequate, requiring referral to the Director, Compensation Service, for consideration of an extra-schedular evaluation.  Such a referral is required where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  A rating in excess of that currently assigned is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render her disability rating inadequate.  The Veteran's disability is manifested by symptoms that are contemplated by the schedular rating criteria.  As the schedule is adequate, no further discussion of extraschedular evaluation under 38 C.F.R. § 3.321(b) is necessary. 

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is retired, but there is nothing in the record suggesting that he is unable to work due solely to his PTSD.  The Board finds that the January 2013 VA examination is the most competent evidence in this regard.  The January 2013 VA examiner reported that the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform tasks, which does not equate to total social and industrial impairment.  A clear preponderance of the evidence is against a finding that PTSD warrants TDIU.

Service Connection for Disability Exhibited by Balance Problems and Vertigo

The Veteran seeks service connection for disability exhibited by balance problems/vertigo.  See October 2013 NOD; April 2014 VA Form 9.

STRs contain no complaints of, diagnosis of, or treatment for disability exhibited by balance problems/vertigo.  Post-service treatment records dated in November 2011 indicate that the Veteran complained of dizziness.  Specifically, when he first gets up and also when he bends his head back.  The assessments included anosmia and ataxia; there were no findings or diagnosis of disability exhibited by balance problems and/or vertigo.  

Service connection for disability exhibited by balance problems/vertigo is not warranted because there is no evidence of such a condition.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where, as here, the claims file is void of any competent medical evidence establishing that the Veteran currently has a disability, the condition for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has also considered the medical and lay evidence of record and finds that the preponderance of the evidence is against the Veteran's claim of service connection for balance problems/vertigo.  The Veteran is competent to state what symptoms he experiences (e.g. dizziness, and balance problems).  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  He himself has not claimed and the record does not show that he had pertinent disability in service or that he currently has disability exhibited by balance problems and/or vertigo.  The Veteran has reported the symptoms to clinical providers and asserted the same on his application for compensation.  However, no underlying disability has been identified and the Veteran does not claim otherwise.  Other than general statements that his "balance is shot", he has not identified date of onset, underlying cause or any other factor that would suggest that he has current disability that is related to service.  Absent the showing of underlying disability that is related to service, there is no basis to establish service connection.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that doctrine is not helpful to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to an increased rating for PTSD in excess of 30 percent is denied.

Entitlement to service connection for balance problems/vertigo is denied.


REMAND

The Veteran contends that he experiences a hearing loss that is attributable to noise exposure during service.  A VA audiology examination report dated in January 2013 shows a current hearing loss disability for VA purposes, as well.  38 C.F.R. 
§ 3.385.  The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) indicates that his military occupational specialty was ammunition technician, and service in the Republic of Vietnam.

The Veteran's service treatment records are silent for any complaints of hearing loss.  Post-service medical evidence concerning this issue consists solely of the January 2013 VA audiology examination, which reflects the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss but opined that the hearing loss was not related to service.  In so finding, the VA examiner pointed only to the normal enlistment and separation audiograms conducted in-service.  The VA examiner's report does not take into account the Veteran's description of the onset of symptoms in service and their continuity thereafter.  There was no discussion whether acoustic trauma in service could have caused hearing loss, even fi first manifested many years after service.  The examiner provided no reason for rejecting the Veteran's lay history, instead relying on the separation examination and post-occupational noise exposure as a railroad conductor.  The Board finds that the indicated statements may be pertinent to the present appeal; therefore, a new medical opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  On remand, the Veteran must be afforded another VA examination to determine the current severity and etiology of his hearing disability. 

The Veteran asserts service connection is warranted for asbestosis.  Correspondence from the Veteran's attorney dated from December 2002 to June 2010 indicate a diagnosis of asbestosis, made upon examination for litigation related to the Veteran's post-service employment with a railroad.  Specifically, correspondence from the Veteran's attorney dated in December 2002 states that Dr. R.A.H., a radiologist, reviewed his chest x-ray and had interpreted it "as showing signs of exposure to asbestos and/or deleterious substances."  A review of the Veteran's physical claims folder and records located in Virtual VA and VBMS electronic file systems does not reveal such medical records.  Pursuant to 38 C.F.R. § 3.159(c)(1), VA's reasonable efforts to obtain private medical records consist of an initial request for the records, and if the records are not received, a follow-up request unless the records sought do not exist or a follow-up request would be futile.  Under 38 C.F.R. § 3.159(e)(1), VA must notify a claimant and his representative of the inability to obtain records to allow them opportunity to procure the records.  Accordingly, on remand, the originating agency must attempt to obtain these records.

Additionally, post-service treatment records dated in October 2003 notes a history of asbestos exposure.  See Private Treatment Record from Tygart Valley Total Care Clinic.

Finally, on remand, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding VA medical records relevant to the appeal.  After obtaining any necessary authorization and information from the Veteran, obtain any pertinent outstanding private medical reports, to include private treatment records from Dr.H. and the Veteran's chest x-ray noted in the December 2002 correspondence from his attorney.  Any additional records identified by the Veteran should be obtained and associated with the claims file, (Consent to obtain records should be obtained where necessary.)  If records are unavailable from any sources, a negative reply must be requested.  All responses received should be associated with the claims file.  If any records sought are determined to be unavailable, or a negative response is received, the AOJ should make a formal finding of unavailability, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159 (e) (2014).

2.  Thereafter, the Veteran must be afforded the appropriate examination for respiratory disorders, including asbestosis.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies should be accomplished.  A narrative report of the PFT must indicate the type(s) of respiratory defects present, if any.  

The examining physician must elicit a complete military and post-service occupational and asbestos exposure history from the Veteran, and must also review the evidence of record related to his prior reports of asbestos exposure.  

For each respiratory disability identified, the examiner should indicate whether it as likely as not (50 percent probability or greater) had its clinical onset in service or is otherwise related to active service, including the Veteran's military occupational specialty ammunition technician/handler.  

A complete rationale for all opinions must be given.  If the examiner cannot provide the requested opinion 

without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Refer the claims file to the January 2013 VA audiology examiner.  The examiner should indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current hearing loss had its clinical onset during the Veteran's period of active service, that a sensorineural hearing loss was exhibited within the first post service year, or that the pertinent disability is otherwise related to service.  

The examiner must consider all of the evidence of record, to include the presumed in-service noise exposure and the lay statements of record.  If the examiner opines that the hearing loss is not related to service, the opinion must be supported by a rationale taking into consideration the Veteran's claim of hearing loss onset in service and continuity of symptoms since service and a discussion of the possibility of delayed onset hearing loss following acoustic trauma in service.    

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After undertaking any additional development deemed appropriate, the originating agency should re-adjudicate the issue on appeal.  If the benefit sought is not granted, a Supplemental Statement of the Case should be issued.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


